     8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 1 of 10 - Page ID # 173




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                   Plaintiff,                                   8:12CR329

          vs.
                                                       MEMORANDUM and ORDER

 MAX N. LAFFERTY,

                   Defendant.


         This matter is before the Court after an evidentiary hearing on July 28, 2020, in

connection with the Amended Petition for Warrant or Summons for Offender Under

Supervision (“amended petition”), Filing No. 98, the defendant’s unopposed motion for a

hearing to determine his mental condition, Filing No. 88, and the court’s order for a

psychiatric examination of the defendant, Filing No. 89. At the hearing, the Court took

judicial notice of the record in this case. The government offered, and the Court received,

into evidence the forensic report of a psychological evaluation of the defendant performed

at the Bureau of Prisons (“BOP”) Federal Medical Center in Ayer, Massachusetts. See

Exhibit (“Ex.”) 1, Forensic Report.

I.       BACKGROUND

         Defendant Max N. Lafferty was charged with bank robbery with a dangerous

weapon in violation of 18 U.S.C. § 2113 (a) and (d) in October 2012. Filing No. 1,

Indictment. On December 6, 2012, he was committed to the custody of the Attorney

General for placement in a suitable facility for the purpose of undergoing psychiatric

evaluation to determine his competency to stand trial and for treatment. Filing No. 18,

Order. The forensic report from that period of hospitalization indicated he had been

                                             1
 8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 2 of 10 - Page ID # 174




diagnosed as having Schizophrenia, Paranoid Type; Schizoaffective Disorder, Bipolar

Type; Borderline Personality Disorder; and Antisocial Personality Disorder. Filing No. 40,

Presentence Investigation Report (PSR) at 11. The record shows that over the years,

Lafferty has suffered from a number of severe and chronic psychotic symptoms, including

auditory hallucinations, paranoia, delusions, and depressive symptoms. Id.

      Following the evaluation, Lafferty was committed to the Federal Bureau of Prisons,

Federal Medical Center, Springfield, Missouri, for mental health treatment and to be

restored to competency. Id.; see also Filing No. 22, Order; Filing No. 25, Order. He

received treatment until February 12, 2014. Filing No. 40, PSR at 11. On April 11, 2014,

the Court found that Lafferty’s psychotic symptoms were controlled with medication and

he was competent to proceed. Id.; see also Filing No. 29, text minute entry. On May 8,

2014, pursuant to a plea agreement, the defendant pled guilty to the charge of bank

robbery with a deadly weapon, in violation of 18 U.S.C. § 2113(a) &(d). Filing No. 31, text

minute entry; Filing No. 34, Petition to Enter a Plea, Filing No. 35, Plea Agreement.

Lafferty was sentenced on August 1, 2014, to a term of sixty-three months of confinement

followed by five years of supervised release. Filing No. 38, Judgment.

      While serving his sentence, Lafferty was noted to exhibit persisting psychotic

symptoms, including auditory hallucinations, resulting in a variety of problematic

behaviors, including self-injurious acts and threats. See Ex. 1, Forensic Report at 3. He

seriously assaulted another inmate in September 2015 and was placed in a locked unit.

Id. He was transferred to the United States Medical Center for Federal Prisoners in

Springfield, Missouri, in January 2016 to complete his sentence. Id. Throughout his

detention at that facility, Lafferty “persistently struggled with medication compliance,



                                            2
 8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 3 of 10 - Page ID # 175




resulting in persisting delusional thinking, auditory hallucinations, expressions of anger,

aggressive acts, threats to self-harm, and engaging in self-harming behaviors. Id. His

symptoms were noted to persist even when accepting medication treatment.” Id. Further,

“[h]e repeatedly transferred between the locked and semi-locked units but was unable to

function in open population.” Id.

       Lafferty was released from custody in May 2017 to a shelter.          Id. at 6.   He

reportedly left the shelter without permission from his probation officer, hitchhiked to

Colorado, and was eventually taken into custody. Ex. 1, Forensic Report at 6; Filing No.

46, Petition for Warrant or Summons for Offender Under Supervision. At the final hearing

on revocation of Lafferty’s supervised release, the consensus of the court and parties was

that an appropriate disposition was a viable residential placement, when available. Filing

No. 60, text minute entry; Filing No. 64, Order of Release to Telecare Recovery Center in

Bellevue, Nebraska. Filing No. 64. He later placed at a group home, the Hope Center in

Plattsmouth, Nebraska, in April 2018. See Ex. 1, Forensic Report at 6. He was reported

to have kicked another inmate at Hope Center, made threats against others, and left the

facility without permission. Id. at 7. He has been turned down by numerous group home

residences in light of his history of aggression. Id.

       The most recent psychological evaluation summarizes the defendant’s mental

health history as follows:

       Mr. Lafferty has an extensive documented history of psychiatric symptoms
       and treatment, dating to the 1960's. His longest period living outside of an
       institution prior to the 2012 detention was one and a half years, between
       2000 and 2001. He has spent most of his adult life in custody, community
       hospitals, or committed to state hospitals and forensic mental health
       facilities. Mr. Lafferty's diagnoses include Schizophrenia, Schizoaf fective
       Disorder, Borderline Personality Disorder, and Antisocial Personality
       Disorder, for which he has received treatment with a variety of

                                              3
  8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 4 of 10 - Page ID # 176




       antipsychotic,    mood-stabilizing,       anxiolytic,  and    antidepressant
       medications. Mr. Lafferty is reported to have exhibited severe and chronic
       symptoms of psychosis, including auditory hallucinations, paranoia, and
       delusions. He has also experienced acute mood volatility and behavioral
       dyscontrol, manifesting in anger, impulsivity, agitation, violent behaviors
       and recurring suicidal thoughts and self-harming acts. He has exhibited
       persisting anger and irritability, resulting in frequent verbal and physical
       conflicts with peers in the community, as well as peers and staff when
       hospitalized or detained in custody.
Ex. 1, Forensic Report at 3-4. The record shows that Lafferty has been charged, at

various times, with vehicle theft; robbery (multiple counts); theft; bank robbery (2 separate

counts, the most recent being the instant underlying charges); armed with intent; criminal

mischief (multiple counts); aggravated assault/use of a weapon, and assault (multiple

counts). See Ex. 1, Forensic Report at 3; Filing No. 40, PSR at 6-9. Lafferty has spent

much of his adult life in custody, either-incarcerated or psychiatrically hospitalized. Ex.

1, Forensic Report at 4.

II.    SUPERVISED RELEASE VIOLATION

       The present allegations of supervised release violations involve episodes at two

residential care facilities, Hope Cooperative Care in Plattsmouth, Nebraska, and the Hope

Wymore facility in Wymore Nebraska. The incidents both involve threatening behavior

and absconding from facilities. Lafferty allegedly committed the first violation in July 2019.

Filing No. 71, Petition for a Warrant for an Offender under Supervision (“initial petition”).

A warrant was issued, and Lafferty was arrested on July 11, 2019. Filing No. 76. The

Court ordered a psychiatric or psychological evaluation of the defendant and he was

admitted to the Federal Medical Center in Devens, Massachusetts, in October 2019. Ex.

1, Forensic Report at 7. The initial petition was later amended to include allegations of




                                              4
    8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 5 of 10 - Page ID # 177




conduct that occurred after the defendant was arrested on the initial allegations.1                          See

Filing No. 98, amended petition.

           On July 10, 2020, the defendant appeared before the United States Magistrate

Judge for a preliminary hearing on the amended charges and the court found probable

cause to believe the defendant has violated one or more conditions of supervised release

as alleged in the petition. Filing No. 102, text minute entry; Filing No. 103, Order. The

government moved for an order of detention based on risk of flight and danger to the

community and the court granted that motion and ordered the defendant remanded to the

custody of the United States Marshal. Filing No. 103, Order at 1-2.

           Defendant Lafferty appeared for the dispositional hearing on July 28, 2020.

Supervising Probation Officer James M. Roberts testified to the factual basis for the


1   In the initial petition, Lafferty’s probation officer relates that

           a staf f member f rom Hope Cooperative Care in Plattsmouth, Nebraska, called the
           undersigned officer and advised Mr. Lafferty has been extremely angry and having verbal
           outbursts. Mr. Lafferty has started to f ocus in on one staff member stating he would like
           to kill her. Mr. Laf ferty told staff he went to a local hardware store to purchase a knife in
           order to harm one of the staff members. Staff called the undersigned officer and placed
           Mr. Laf f erty on the phone to speak with myself and staff at Hope Cooperative Care. I
           explained to Mr. Lafferty that if he continues with this behavior or leaves his residence in
           which his whereabouts become unknown, he will be taken into custody. Mr. Laf ferty
           appears unwilling to f ollow this directive and would like to leave the f acility. Mr. Lafferty
           has no other place to live. Staff members at Hope Cooperative Care feel Mr. Lafferty has
           become a danger to staff and other residents and are asking him to be removed as soon
           as possible. Mr. Laf ferty has a previous history of abs conding while on supervision
           (previous petition submitted to the Court on July 5, 2017 f or same type of behavior). Mr.
           Laf f erty has no place to reside, therefore, Mr. Lafferty will need to be taken into custody.

Filing No. 71, Initial Petition.

           The petition filed in 2019 was amended to ref lect that Lafferty had been placed at the Hope Wymore
f acility on June 23, 2020, but had broken rules and had become hostile with staff. He attended a public
swimming pool , but was asked to leave for making in appropriate comments and then became hostile and
aggressive. He was f ound hitchhiking, gave a f alse name to law enf orcement officers and was arrested
and placed in Gage County jail. Thereaf ter, he ref used to return to and follow the residential directives at
Hope Wymore and ref used to f ollow the probation officer’s directive to return to Omaha. Filing No. 98,
amended petition. The government moved to dismiss the initial petition af ter the def endant made his
appearance on the amended petition. See Filing No. 102, text minute entry.


                                                             5
  8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 6 of 10 - Page ID # 178




supervised release violation. Based on the evidence adduced at the hearing, the Court

finds that the defendant is in violation of his supervised release as alleged in the Amended

Petition, Filing No. 98.

       The Court previously ordered a custodial psychiatric or psychological examination

of defendant Lafferty under 18 U.S.C. § 4244(a). Filing No. 89, Order. The Court has

received and reviewed the Forensic Report and adopts the findings in that report. See

Exhibit 1, Forensic Report. The Court also relies on the Presentence Investigation Report

previously completed herein, and other evidence in the record, as additional support for

its factual findings.

       The Court would ordinarily proceed to sentence the defendant, but counsel for the

defendant and the government agree that in lieu of sentencing the defendant to a term of

incarceration, an order of civil commitment under 18 U.S.C. § 4244(d) is necessary. They

argue that Lafferty should be placed within the federal prison system to provide him the

care and treatment he needs for his underlying mental health problems.

III.   18 U.S.C. § 4244

       A.      Law

       Federal law provides for hospitalization of a convicted person suffering from a

mental disease or defect. 18 U.S.C. § 4244(d).        Under 18 U.S.C. § 4244, after the

defendant is found guilty, and prior to the time the defendant is sentenced, the defendant,

the government, or the Court may move for a hearing on the present mental condition of

the defendant. 18 U.S.C. § 4244(a). The motion must be “supported by substantial

information indicating that the defendant may presently be suffering from a mental




                                             6
    8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 7 of 10 - Page ID # 179




disease or defect for the treatment of which he is in need of custody for care or treatment

in a suitable facility.” Id.

         “Under 18 U.S.C. § 4244(d), a defendant with a mental disease or defect may

receive a provisional sentence and be committed for treatment prior to his final sentencing

and incarceration.” United States v. Smith, 464 Fed. App’x 179, 181 (4th Cir. 2012). The

current framework of 18 U.S.C. § 4244 “helps to meet several governmental interests that

are distinct from questions of competency, namely, ‘the governmental interests in: (1)

protecting mentally ill prisoners who might be at substantial risk if placed in the general

prison population; (2) ensuring the safety of other inmates; and (3) providing humanitarian

treatment for mentally ill inmates.’” United States v. Jensen, 639 F.3d 802, 805-06 (8th

Cir. 2011) (quoting United States v. Abou–Kassem, 78 F.3d 161, 165 (5th Cir. 1996)).

Under § 4244(d), if, after a hearing, “the court finds by a preponderance of the evidence

at the hearing that the defendant is suffering from ‘a mental disease or defect and that he

should, in lieu of being sentenced to imprisonment, be committed to a suitable facility,’

the court is to impose a ‘provisional sentence . . . to the maximum term authorized by law

for the offense for which the defendant was found guilty.’” 2 Jensen, 639 F.3d at 805

(quoting 18 U.S.C. § 4244(d)). The Court is instructed to commit the defendant to the




2Laf f erty’s underlying conviction for bank robbery is a Class B felony. See 18 U.S.C. § 3559(a)(2) (stating
an of fense with a statutory maximum of 25 years or more is a Class B felony). The underlying offense has
a statutory maximum of 25 years. 18 U.S.C. § 2113(a). The maximum term of imprisonment for a
supervised release violation af ter a conviction f or a Class B f elony is f ive years. 18 U.S.C. § 3583(b)(1);
Filing No. 40, PSR at 1, 16-17. Revocation sentences are not aggregated in determining statutory limits.
United States v. Lewis, 519 F.3d 822, 824 (8th Cir. 2008). The law “now dictates that the maximum term
of imprisonment that can be imposed for ‘any such revocation’ is the amount specified in [ § 3583(e)(3) for
each class of felony], without reference to imprisonment imposed for other revocations.” Id. The statutory
cap of three years for a Class B felony explicitly applies to each revocation of supervised release. See 18
U.S.C. § 3553(e)(3).

                                                      7
 8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 8 of 10 - Page ID # 180




custody of the Attorney General. 18 U.S.C. § 4244(d). Id. The Attorney General is then

to “hospitalize the defendant for care or treatment in a suitable facility.” Id.

       “If, at a later date, the director of a facility to which a defendant is provisionally

sentenced certifies that the defendant no longer suffers from the mental disease or defect,

then the defendant may proceed to final sentencing.” Jensen, 639 F.3d at 805 (citing 18

U.S.C. § 4244(e)). At that time, if the provisional sentence imposed under subsection (d)

has not expired, the court proceeds to final sentencing and may modify the provisional

sentence. 18 U.S.C. § 4244(e).

       B.     Discussion

       The Court has ordered a psychiatric or psychological examination under 18 U.S.C.

§§ 4244(b) and 4247(b), and (c) and has conducted a hearing under 18 U.S.C. § §

4244(c) and 4247(d). The defendant was present at the hearing and was offered an

opportunity to testify, present evidence, subpoena witnesses and to confront and cross-

examine witnesses under 18 U.S.C. § 4247(d).

       The defendant has been found in violation of the conditions of supervised release

as alleged in Filing No. 98, but has not yet been sentenced on that violation. The Court

finds by a preponderance of the evidence that substantial information in the record shows

the defendant is presently suffering from a mental disease or defect for the treatment of

which he is in need of custody for care or treatment in a suitable facility. The most recent

forensic evaluation states

       [Lafferty’s] clinical history suggests the need for designation to a Medical
       Center setting. Mr. Lafferty is presently adhering to his prescribed
       medication regimen, rendering him clinically stable. However, he has a
       significant history of acute psychiatric symptoms, often resulting from
       decompensation in the context of medication noncompliance. In light of
       his chronic medication non-compliance, Mr. Lafferty requires a great deal

                                              8
 8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 9 of 10 - Page ID # 181




       of supervision to maintain psychiatric stability. In the past, Mr. Lafferty has
       failed to maintain adaptive functioning, even when housed at a Medical
       Center. Without the close supervision of a treatment team afforded in a
       Medical Center setting, Mr. Lafferty would be quite vulnerable to episodes
       of psychiatric decompensation.
Ex. 1, Forensic Report at 11.

       The record shows Lafferty’s mental condition substantially impairs his ability to

function in society. Mr. Lafferty has been treated for psychiatric disorders nearly his entire

life. He has committed at least three robberies while not incarcerated. The Court has

repeatedly placed him in facilities designed to meet his mental health needs. In each

instance, regardless of the level of supervision, he has been discharged or left the

facilities. Mr. Lafferty is a danger to himself and others given his aggressive behavior and

propensity to engage in robbery and assaultive behavior.

       Based on the Forensic Report recommendation and on the Court’s familiarity with

this case, the Court finds that defendant Max N. Lafferty is presently suffering from a

mental disease or defect such that he should be committed to the of the Attorney General

for placement in a suitable health facility pending imposition of final sentence for the

supervised release violation. A high level of custodial supervision within an appropriate

federal facility will afford Lafferty an opportunity to resolve mental health and medication

issues that he is unable to follow through on while residing in the community.

IV.    CONCLUSION

       The Court finds that the defendant has violated Standard Condition No. 3 and

Mandatory Condition No. 1 of his conditions of supervised release as alleged in the

Amended Petition for Warrant or Summons for Offender Under Supervision (Filing No.

98). The Court also finds, finds by a preponderance of the evidence pursuant to 18 U.S.C.

§4244(d), that the defendant is presently suffering from a mental disease or defect as

                                              9
 8:12-cr-00329-JFB-MDN Doc # 108 Filed: 07/31/20 Page 10 of 10 - Page ID # 182




specified in the Forensic Report and in lieu of being sentenced to imprisonment, he should

be committed to a suitable facility for care or treatment. Accordingly,

       IT IS ORDERED that:

       1.     The defendant’s     Unopposed Motion For Hearing on Mental

              Condition   and    for   Custodial    Psychiatric   or   Psychological

              Examination and Report (Filing No. 88) is granted.

       2.     The Court finds the defendant is in violation of Standard Condition

              No. 3 and Mandatory Condition No. 1 of his conditions of supervised

              release as alleged in the Amended Petition for Warrant or Summons

              for Offender Under Supervision (Filing No. 98).

       3.     The Defendant is hereby committed to the custody of the Attorney

              General for care or treatment in a suitable facility pursuant to 18

              U.S.C. §4244(d).

       4.     The Defendant shall remain committed to the custody of the Attorney

              General for care and treatment for no more than thirty six (36)

              months, the maximum sentence allowed for violation of supervised

              release, or until his mental condition makes him a suitable candidate

              for supervised release, whichever shall first occur.

       Dated this 31st day of July, 2020.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge




                                            10
